84891: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26150: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84891


Short Caption:MOMOT VS. MORALES, JR.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - T224015Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRoxanne Marie Momot
					In Proper Person
				


RespondentPeter F. Morales, Jr.
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


09/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/20/2022Filing FeeFiling Fee due for Appeal. (SC)


06/20/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


06/20/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-19413




07/19/2022Order/ProceduralFiled Order.  The documents presently before this court indicate that a motion to proceed in forma pauperis was filed in the district court on June 20, 2022.  It further appears the district court has not yet resolved the motion.  Accordingly, the district court shall, within 30 days of the date of this order, enter a written order resolving the motion in compliance with NRAP 24.  (SC)22-22624




07/27/2022Notice of Appeal DocumentsFiled District Court Order/Judgment. Certified copy of  Order filed in district court on July 20, 2022 (Sealed). (Order in regards to In forma pauperis.) (SC)


07/29/2022Order/ProceduralFiled Order Waiving Filing Fee. In light of the district court's July 20, 2022, order granting appellant's motion to proceed in forma pauperis, no filing fee is due for this appeal. (SC)22-23880




07/29/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-23913




08/22/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-26150




08/23/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-26355





Combined Case View